Exhibit 10.1
 
[rwlogo.jpg]
 
Robert E. Swanson
Chairman





 
July 31, 2009







Randall D. Holmes
 

Re:    
Ridgewood Renewable Power LLC
Senior Executive Bonus Plan



Dear Randy:


Under Section 2 (a) of the Ridgewood Renewable Power LLC Senior Executive Bonus
Plan, a "Qualified Transaction" is defined as "an RRP Asset Disposition or a
Trust Asset Disposition that is consummated pursuant to a definitive purchase
and sale agreement executed and delivered by all the parties thereto on or prior
to June 30, 2009."


Since some of the contemplated transactions that we are working on have been
delayed, this letter will confirm that the date under the Senior Executive Bonus
Plan is being extended by deleting the "June 30, 2009" phrase and inserting the
phrase "December 31, 2009" in lieu thereof. Except for this amendment, the other
provisions of the Senior Executive Bonus Plan remain in effect as written.


Please sign this letter in the space indicated below and return it to me to
confirm this extension and your continued participation in the Plan.



   
Sincerely yours,
                     
/s/ Robert E. Swanson
 
Agreed:
             
/s/ Randall D. Holmes
 
August 1, 2009
 
Randall D. Holmes
     









947 Linwood Avenue, Ridgewood, New Jersey 07450 • T: (201)447-9000 F:
(201)447-0474
 

--------------------------------------------------------------------------------